                                                                            Exhibit
10.1

 


THIRD AMENDMENT TO RIGHTS AGREEMENT


THIRD AMENDMENT, dated as of September 22, 2006 (this "Amendment") to the Rights
Agreement dated as of August 19, 1999, and as amended as of September 19, 2001
and December 13, 2002 (as amended, the "Agreement") between Talk America
Holdings, Inc. (formerly Talk.com, Inc.), a Delaware corporation (the
"Company"), and Stocktrans, Inc.(the "Rights Agent") (as successor to First City
Transfer Company, a Delaware corporation).


WHEREAS, the parties hereto previously executed and delivered the Agreement;


WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger
immediately following the execution and delivery hereof (as amended from time to
time, the "Merger Agreement") by and among Cavalier Telephone Corporation, a
Delaware corporation (“Buyer”), Cavalier Acquisition Corp., a Delaware
corporation (“Merger Sub”) and a wholly-owned subsidiary of CavTel Holdings,
LLC, a Delaware limited liability company of which Buyer is the sole member, and
the Company, providing for the merger (the "Merger") of the Merger Sub with and
into the Company, with the Company continuing as the surviving corporation;


WHEREAS, the Board of Directors of the Company has approved, authorized and
adopted the Merger Agreement and the transactions contemplated thereby;


WHEREAS, the Board of Directors of the Company has determined, in connection
with the execution of the Merger Agreement, that it is desirable to amend the
Agreement to exempt the Merger Agreement, the execution thereof and the
transactions contemplated thereby, including, without limitation, the Merger,
from the application of the Agreement as set forth in this Amendment;


WHEREAS, pursuant to the terms of the Agreement, the Company and the Rights
Agent may, prior to the Distribution Date (as defined in the Agreement), if the
Company so directs, supplement or amend any provision of the Agreement without
the approval of any holders of certificates representing shares of Common Stock
of the Company.


WHEREAS, no Person has, to the knowledge of the Company, as of the time
immediately prior to this Amendment become an Acquiring Person, the Distribution
Date has not yet occurred, and the Company and the Rights Agent have agreed at
the direction of the Company to amend the Agreement as set forth in this
Amendment.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1. CERTAIN DEFINITIONS. Capitalized terms used but not defined in this
Amendment are used with the meanings ascribed to such terms in the Agreement.


 
 

--------------------------------------------------------------------------------

 
SECTION 2. AMENDMENTS TO AGREEMENT. The Agreement is hereby amended generally to
provide that neither (A) the execution and delivery of that certain Agreement
and Plan of Merger dated as of September 22, 2006 (as amended from time to time,
the "Merger Agreement") by and among Cavalier Telephone Corporation, a Delaware
corporation (“Buyer”), Cavalier Acquisition Corp., a Delaware corporation
(“Merger Sub”) and a wholly-owned subsidiary of CavTel Holdings, LLC, a Delaware
limited liability company of which Buyer is the sole member, and the Company nor
(B) the consummation of the Merger (as defined herein) or any of the other
transactions contemplated by the Merger Agreement shall give rise to any rights,
or the issue of any Rights, under the Agreement, and without limitation of the
foregoing, the Agreement is hereby further amended as follows:


(a) The definition of "Acquiring Person" in Section 1(a) of the Agreement is
amended to insert the following as clause (i), and reorder the clauses following
such added clause accordingly:


"(i) (x) any of Cavalier Telephone Corporation, a Delaware corporation
("Buyer"), and Cavalier Acquisition Corp., a Delaware corporation and an
indirect wholly owned subsidiary of Buyer ("Merger Sub"), who, notwithstanding
anything in this Agreement to the contrary, shall be deemed not to be an
Acquiring Person or an Affiliate of any Acquiring Person, either individually or
collectively, solely as a result of either (A) the execution and delivery of
that certain Agreement and Plan of Merger, dated as of September 22, 2006 (as
amended from time to time in accordance with its terms with the approval of the
Board of Directors of the Company, the "Merger Agreement"), by and among Buyer,
Merger Sub and the Company, or (B) the consummation of the Merger contemplated
by, and defined in, the Merger Agreement or any of the other transactions
contemplated by the Merger Agreement, and only until the earlier of the
consummation of such Merger and the termination of the Merger Agreeement, and
(y) any Affiliate of Associate of either Buyer or Merger Sub if and so long as
such Buyer or Merger Sub, as the case may be, is deemed not to be an Acquiring
Person pursuant to subclause (x) of this clause (y);".


(b) The definition of "Section 11(a)(ii) Event" in Section 1(x) (before giving
effect to the reordering of section references as contemplated by Section 2(e)
of this Amendment) of the Agreement is amended to add the following at the end
of the sentence prior to the period:


"; provided, however, that, notwithstanding anything in this Agreement to the
contrary, a Section 11(a)(ii) Event shall be deemed not to have occurred solely
as a result of (x) the execution and delivery of the Merger Agreement or (y) the
consummation of the Merger or any of the other transactions contemplated by the
Merger Agreement".
 
(c) The definition of "Section 13 Event" in Section 1(z) (before giving effect
to the reordering of section references as contemplated by Section 2(e) of this
Amendment) of the Agreement is amended to add the following at the end of the
sentence prior to the period:


"; provided, however, that, notwithstanding anything in this Agreement to the
contrary, a Section 13 Event shall be deemed not to have occurred solely as a
result of (x) the execution and delivery of the Merger Agreement or (y) the
consummation of the Merger or any of the other transactions contemplated by the
Merger Agreement".


(d) The definition of "Stock Acquisition Date" in Section 1(bb) (before giving
effect to the reordering of section references as contemplated by Section 2(e)
of this Amendment) of the Agreement is amended to add the following sentence at
the end thereof:


"Notwithstanding anything in this Agreement to the contrary, a Stock Acquisition
Date shall be deemed not to have occurred solely as a result of (A) the
execution and delivery of the Merger Agreement or (B) the consummation of the
Merger or any of the other transactions contemplated by the Merger Agreement."


 
 

--------------------------------------------------------------------------------

 
(e) The following definition is added to Section 1 of the Agreement and the
definitions following such added definition shall be deemed to be reordered
accordingly:


(s) "Merger" shall mean the merger of Merger Sub with and into the Company in
accordance with the terms and conditions of the Merger Agreement."


(f) Section 3(a) of the Agreement is amended to add the following sentence at
the end thereof:


"Notwithstanding anything in this Agreement to the contrary, a Distribution Date
shall be deemed not to have occurred solely as the result of (i) the execution
and delivery of the Merger Agreement or (ii) the consummation of the Merger or
any of the other transactions contemplated by the Merger Agreement."


(g) Section 7(a) of the Agreement is restated and amended in its entirety to
provide:


"(a) Subject to Section 7(e) hereof, the registered holder of any Rights
Certificate may exercise the Rights evidenced thereby (except as otherwise
provided herein including, without limitation, the restrictions on
exercisability set forth in Section 9(c), Section 11(a)(iii) and Section 23(a)
hereof) in whole or in part at any time after the Distribution Date upon
surrender of the Rights Certificate, with the form of election to purchase and
the certificate on the reverse side thereof duly executed, to the Rights Agent
at the office of the Rights Agent designated for such purpose, together with
payment of the aggregate Purchase Price with respect to the total number of one
three-hundredths of a share of Preferred Stock (or other securities, cash or
other assets, as the case may be) as to which such surrendered Rights are then
exercisable, at or prior to the earlier of (i) the time immediately prior to the
Effective Time (as such term is defined in the Merger Agreement, (ii) the Final
Expiration Date, or (iii) the time at which the Rights are redeemed as provided
in Section 23 hereof (the earlier of (i), (ii) and (iii) being herein referred
to as the "Expiration Date")."


SECTION 3. INTERPRETATION. The term "Agreement" as used in the Agreement shall
be deemed to refer to the Agreement as amended hereby.


SECTION 4. EFFECTIVENESS. This Amendment shall be deemed effective as of the
date first written above. Except as expressly amended herein, all other terms
and conditions of the Agreement shall remain in full force and effect.


SECTION 5. GOVERNING LAW. This Amendment shall be deemed to be a contract made
under the laws of the State of Delaware, and for all purposes of this Amendment
shall be governed by and construed in accordance with the laws of such State
applicable to contracts made and to be performed entirely within such State
without giving effect to the conflict or choice of law provisions thereof that
would give rise to the application of the domestic substantive law of any other
jurisdiction.


SECTION 6. COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the day and year first above written.






TALK AMERICA HOLDINGS, INC.

 
By: /s/ Aloysius T. Lawn IV


Name: Aloysius T. Lawn IV


Title: EVP - General Counsel and Secretary





STOCKTRANS, INC.



By: /s/ Robert J. Winterle


Name: Robert J. Winterle


Title: Vice President



